Citation Nr: 1201281	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-03 174A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado



THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to the payment of Department of Veterans Affairs benefits, to include in the form of entitlement to service connection for posttraumatic stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from October 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 administrative decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant's other-than-honorable (OTH) discharge from service constituted a bar to the payment of VA benefits.  The Board further notes that the appellant has appealed the Denver, Colorado, RO's denial of benefits involving PTSD.  That action was issued in February 2011.  

The Board previously adjudicated the appellant's claim in July 2006.  The Board determined that the character of the appellant's service was a bar to the payment of VA benefits.  After being notified of the July 2006 Decision, the appellant appealed the action to the United States Court of Appeals for Veterans Claims (Court).  The appellant's attorney and VA's General Counsel filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision.  The JMR also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the proposed February 2008 JMR.

Upon review, the Court subsequently granted the JMR in February 2008 and returned the case to the Board.  Following the instructions given to it by the Court, the Board then wrote to the appellant in March 2008.  The appellant was advised that the case was returned to the Board by the Court.  He was further advised that he had ninety days to submit additional evidence or argument in support of his claim.

The appellant's attorney then submitted notice of his representation in March 2008.  He was provided a copy of the Board's letter to the appellant from March 2008.  The attorney submitted additional argument that was received at the Board in July 2008.  It was argued by the attorney that the case should be remanded to allow for development of possible outstanding VA records.  

In January 2009, the Board did remand the claim to the RO for the purpose of obtaining possible VA and service records.  The claim has since been returned to the Board for appellant review.  

Upon reviewing the development that has occurred since January 2009, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the RO sent a letter to the appellant informing him that it was attempting to obtain his VA medical treatment records from two medical centers in the St. Louis RO servicing area.  It further told the appellant that the RO had requested that his complete official military personnel file.  The record shows that the appellant's military personnel records were obtained and have been included in the claims folder for review.  Moreover, the RO received notification from the VA medical centers that neither VA medical centers had the records in question.  Additionally, the RO further discovered that the St. Louis Vet Center did not have any of the appellant's records.  The RO collected all of the requested information and then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its January 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).



FINDINGS OF FACT

1.  The appellant had military service from October 1977 to October 1979, and received an other-than-honorable discharge from service.

2.  The appellant received nonjudicial punishment on three occasions in service for being absent without leave (AWOL) from January 9, 1979, through January 15, 1979, and from February 17, 1979, through March 12, 1979; for being disrespectful in language towards a superior officer; and being disrespectful in language towards a noncommissioned officer.  He was also AWOL from July 16, 1979, through August 21, 1979.  He was AWOL for a total of 67 days. The appellant accepted an undesirable discharge in October 1979 in lieu of a court martial.  

3.  The evidence establishes that the appellant's offenses were willful and persistent and prevented the proper performance of his duties.  As a result, the appellant was discharged under other than honorable conditions.

4.  The evidence does not establish that the appellant was insane at the time of commission of the inservice offenses.


CONCLUSION OF LAW

The appellant's character of discharge is a bar to the payment of VA benefits, to include in the form of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The RO sent the appellant a letter in December 2002 in which it requested that he review the enclosure pertaining to the provisions of 38 C.F.R. § 3.12 and provide a statement about the events leading to his discharge and why he thought his service was honorable.  Accordingly, the RO provided the appellant with notice of the applicable criteria and with information concerning what he should submit to substantiate "veteran" status.  Accordingly, the requirements of the VCAA have been satisfied in this case.

The appellant served in the US Army from October 1977 to October 1979.  The appellant has stated that in 1978 he received a high school equivalency diploma.  After completing his basic training, he was assigned to his permanent duty location of Fort Ord, California.  This occurred in January 1978.  The record shows that the appellant received nonjudicial punishments (NJPs) on the following occasions:

Date
Explanation
Time Duration (If Applicable)
2/6/79
Absent Without Leave (AWOL)
Seven days
2/17/79
AWOL
Twenty-four days
4/24/79
Disrespectful to a superior NCO

7/2/79
Disrespectful to Senior Officer

8/28/79
AWOL (Courts Martial Charges)
Thirty-seven days


Sixty-seven days AWOL

In March 1979, he was given a mental status examination and found to have no mental defects.  Another mental status examination was performed in August 1979.  The appellant stated at that time that he was in good health and he was not found to be suffering from any mental issues.  In August 1979, the appellant requested discharge for the good of the service in lieu of court-martial.  In October 1979, he received an other- than- honorable discharge (OTH).  There were no other periods of military service.  

The Board would note that a DA Form 2496-1, Disposition Form, completed by the appellant in March 1979 stated that the reason he went AWOL was due to personal and financial troubles.  He wrote that he would not have gone AWOL if he had been stationed at Fort Leonard Wood, Missouri (vice Fort Ord, California), and if he had been promoted.  An endorsement of September 18, 1979, written in support of the appellant's request for a discharge specifically notes that the appellant's reasons for his periods of AWOL was "personal" and that, at that time, the appellant had become "disillusioned with the military" and his retention in the service would not be in the best interest of the Army.  

The appellant's service treatment records contain a significant number of entries that address a number of complaints, mostly associated with his feet.  The appellant was not seen for any psychiatric-related complaints.  He was not seen for headaches or nose bleeds.  Physical examinations from March 1979 and August 1979 did not record any complaints of the same from the appellant.  Further, as reported previously, mental status evaluations from March and August 1979 found the appellant to not have any psychiatric-related problems.

Post-service documents show that the appellant was charged with armed violence, attempted murder, and aggravated battery stemming from an August 1983 incident.  A report of fitness to stand trial and competency determination, dated in December 1983, is of record.  In that report, D. J. C., Ph.D., stated that the appellant was legally insane at the time of the offenses due to a paranoid disorder.  A report from Doctor J. S. S., dated in May 1984, is of record.  The appellant specifically and categorically denied any previous serious illnesses or injuries.  Doctor J. S. S. opined that the appellant was capable in cooperating in his own defense.  The appellant was found competent to stand trial, and was tried and convicted of the three offenses in June 1984.

A Colorado psychological evaluation as to competency dated in May 1997 is also of record.  The diagnosis was reactive adjustment disorder of childhood, paranoid psychotic disorder, and anti social personality disorder.  The psychologist stated that the appellant had above average intelligence and that he was competent to understand the nature of the criminal proceedings against him and assist his lawyer in his defense despite his severe mental illness.  Prison medical records noted diagnoses and treatment for posttraumatic stress disorder (PTSD) by history, and ruled out the suffering of a bipolar disorder in 2003 and 2004.  Of record, is a letter dated in December 2003 from a VA clinical psychologist stating that it is possible for twenty or more years to pass between a traumatic event and the onset of PTSD.

In the records contained the appellant's Official Personnel Records Folder, it is revealed that the appellant has filed twice with Army Board for Correction of Military Records (ABCMR) for an upgrade of his service character of discharge.  The ABCMR issued its first denial of the appellant's request for an upgrade in July 2002; the second denial was issued in December 2004.  In both instances, the ABCMR found that there was no evidence indicating that the appellant suffered from a "disabling medical or mental condition at the time of his discharge" and that the discharge was proper, equitable, and accurately reflected the overall character of the appellant's military service.  

In December 2002, the appellant filed with the VA a claim of service connection for various psychiatric conditions.  He asserted then that a military recruiter promised him that he could be a bulldozer driver or other heavy equipment operator in service, but he actually received extensive combat training to be a combat engineer.  He claimed that he witnessed multiple gruesome deaths of fellow servicemen during war games caused by the use of live ammunition and accidents.  Because of these atrocities, he averred that he became "insane" while on active duty and that the insanity caused him to commit the above-mentioned offenses.  He reported that he was treated for a severe psychiatric illness at a VA facility starting in 1980, shortly after separation from service, and that these records would demonstrate that he was insane in service.  

The claims folder reveals that repeated attempts have been made to obtain these purported VA psychiatric records.  Inquiries have gone out to the Jefferson Barracks VA Medical Center and the John Cochran VA Medical Center, along with the St. Louis Vet Center, about these purported records and reports.  The claims folder shows that in all instances, negative responses were received.  That is, all three units stated that they did not have any records for the appellant and that if they had records, they had since been destroyed.  Memorandums of Record annotating the search for the records have been accomplished and specifically note that the records purported by the appellant to exist do not, in fact, exist.  

An RO administrative decision in April 2003, held that the appellant's discharge from military service was under conditions barring the payment of VA benefits to him.

Despite the actions by the RO (and the Board), the appellant has continued to allege that he experienced a number of stressful events in service that affected him.  He has reported on the death and injury of individuals in a plane crash that occurred during war games, the death of his platoon leader at another time, and the death of a friend.  He has said that he began to bite his fingernails as a result of his stress and that he eventually beginning to chew, and then eat, the skin on his finger tips.  He also said he began to eat his own feces.  He said he sought treatment for headaches and nose bleeds that he believed were related to his stress.

In addition to the stressful events, the appellant maintains that his recruiter lied to him about what he would do in the Army.  The appellant believes he was made to do combat- related tasks rather than what was promised to him.  The ABCMR decision provided a good discussion of what the appellant enlisted to do and his desired place of assignment.  The appellant was given his desired military occupational specialty (MOS) and assigned to a premier duty station - Fort Ord - which was his selected duty station.

As reported previously, after reviewing the appellant's claim, the RO made a determination that his service did not entitle him to VA benefits.  The appellant was notified of this action and he subsequently appealed to the Board for review.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(a), (d)(4) (2010).

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2010).  Because the appellant was only AWOL for a period of 67 days and these days were not continuous, this item is not applicable to the case now before the Board.

In determining whether compelling circumstances warranted the unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  38 C.F.R. § 3.12(c)(6)(ii) (2010).

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2010).

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010); see also 38 C.F.R. § 3.354 (2010) (defining insanity for purposes of determining cause of discharge from service).

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Initially, the Board points out there is no evidence the appellant was insane at the time of the offenses in question that ultimately resulted in his OTH discharge.  While the appellant now claims that he was insane during service, the service medical evidence does not support these assertions.  Moreover, there is no available medical evidence that suggests or insinuates that the appellant was insane shortly after he was discharged from service.  It is not until 1983 - some four years after his discharge from service - that the appellant is diagnosed as suffering from a psychiatric disorder.  The evidence further shows that he was not insane prior to, during, or after his periods of AWOL.  While the Board acknowledges that the appellant has asserted that he was suffering from PTSD while on active duty, none of the service medical evidence, including the two inservice mental status examinations, supports the concept that he was suffering from PTSD while on active duty.  The Board would also point out that there is nothing in the appellant's service treatment records that indicate that the appellant was suffering from any type of psychiatric disorder, not to include PTSD, while he was on active duty.  His separation examination indicated that he had no psychiatric abnormalities.  The appellant also indicated at that time that he did not then have nor had he ever had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct.

In this instance, the appellant had a total of 67 days of AWOL during his period of service which extended for two years - from October 1977 to October 1979.  The Board finds that this constitutes persistent willful and persistent misconduct.  The record does not show that he was discharged because of a minor offense and that he had good and faithful service outside the 67 days of AWOL.  The appellant did not serve in combat.  He was not awarded a valourous award or any other award/decoration/medal that would indicate or suggest good and faithful service in the US Army.  

In sum, the Board finds that the appellant's inservice offenses do not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4), since his offenses were clearly the type of misconduct that prevented the proper performance of his military duties.  When the totality of the appellant's offenses is considered, the Board concludes that they rise to the level of willful and persistent misconduct.  As previously noted the Veteran was AWOL several times during active military service, and on two occasions he was disrespectful to his superiors.  He received nonjudicial punishments for these incidents.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) held that unauthorized absence is the type of offense "that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense" (quoting Cropper v. Brown, 6 Vet. App. 450, 452-53)(1994).

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A.§ 5107(b).  The evidence establishes that his service was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.  As such, the Board finds that the appellant's character of discharge is a bar to VA benefits to include entitlement to service connection for PTSD.  The appellant's claim is therefore denied.


ORDER

The character of the service member's discharge from active military service is a bar to the receipt of VA benefits, to include in the form of entitlement to service connection for PTSD, and the appellant's claim is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


